Case 2:85-cv-04544-DMG-AGR Document 763 Filed 04/09/20 Page 1 of 9 Page ID #:36366



     1   CARLOS R. HOLGUÍN (CAL. BAR NO. 90754)
     2   PETER A. SCHEY (CAL. BAR NO. 58232)
         Center for Human Rights & Constitutional Law
     3   256 South Occidental Boulevard
     4   Los Angeles, CA 90057
         Telephone: (213) 388-8693
     5   Email: crholguin@centerforhumanrights.org
     6          pschey@centerforhumanrights.org
     7
     8   Listing continues on next page
     9   Attorneys for Plaintiffs
    10
    11
    12                          UNITED STATES DISTRICT COURT
    13
                 CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
    14
         Jenny Lisette Flores, et al.,              Case No. CV 85-4544-DMG (AGRx)
    15
                          Plaintiffs,               APPLICATION FOR LEAVE TO
    16                                              FILE UNDER SEAL
               v.                                   SUPPLEMENTAL EXHIBIT
    17
                                                    SUBMITTED IN SUPPORT OF
    18   Jefferson B. Sessions, Attorney General,
                                                    PLAINTIFFS’ REPLY TO
         et al.,
    19                                              DEFENDANTS’ OPPOSITION TO
                          Defendants.               EX PARTE APPLICATION FOR
    20                                              TEMPORARY RESTRAINING
    21                                              ORDER AND ORDER TO SHOW
                                                    CAUSE RE PRELIMINARY
    22                                              INJUNCTION
    23
                                                    District Judge Dolly M. Gee
    24
    25
    26
    27
    28
Case 2:85-cv-04544-DMG-AGR Document 763 Filed 04/09/20 Page 2 of 9 Page ID #:36367



     1   Counsel for Plaintiffs, continued
     2
         UNIVERSITY OF CALIFORNIA DAVIS
     3   SCHOOL OF LAW
     4   Immigration Law Clinic
         Holly S. Cooper (197626)
     5   One Shields Avenue, TB 30
     6   Davis, CA 95616
         Telephone: (530) 754-4833
     7   Email: hscooper@ucdavis.edu
     8
         NATIONAL CENTER FOR YOUTH LAW
     9   Leecia Welch (208741)
    10   Neha Desai (CAL. RLSA NO. 803161)
         Poonam Juneja (300848)
    11   Freya Pitts (295878)
    12   1212 Broadway, Suite 600
         Oakland, CA 94612
    13   Telephone: (510) 835-8098
    14   Email: lwelch@youthlaw.org
                ndesai@youthlaw.org
    15           pjuneja@youthlaw.org
    16          fpitts@youthlaw.org
    17 USF SCHOOL OF LAW IMMIGRATION CLINIC
    18
        Bill Ong Hing (Cal. Bar No. 61513)
        2130 Fulton Street
    19  San Francisco, CA 94117-1080
    20  Telephone: (415) 422-4475
        Email: bhing@usfca.edu
    21
    22   LA RAZA CENTRO LEGAL, INC.
         Stephen Rosenbaum (Cal. Bar No. 98634)
    23   474 Valencia Street, #295
    24   San Francisco, CA 94103
         Telephone: (415) 575-3500
    25
    26   THE LAW FOUNDATION OF SILICON VALLEY
         LEGAL ADVOCATES FOR CHILDREN AND YOUTH
    27   Jennifer Kelleher Cloyd (Cal. Bar No. 197348)
    28   Katherine H. Manning (Cal. Bar No. 229233)

                                              ii                  APPLICATION FOR LEAVE
                                                                      TO FILE UNDER SEAL
                                                                    CV 85-4544-DMG (AGRX)
Case 2:85-cv-04544-DMG-AGR Document 763 Filed 04/09/20 Page 3 of 9 Page ID #:36368



     1   Annette Kirkham (Cal. Bar No. 217958)
     2   4 North Second Street, Suite 1300
         San Jose, CA 95113
     3   Telephone: (408) 280-2437
     4   Email: kate.manning@lawfoundation.org

     5
         Of counsel:
     6
         ALDEA - THE PEOPLE’S JUSTICE CENTER
     7   Bridget Cambria
     8   532 Walnut Street
         Reading, PA 19601
     9   Phone: (484) 877-8002
    10   Fax: (484) 926-2032
         Email: bridget.cambria@cambriaklinelaw.com
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                             iii                  APPLICATION FOR LEAVE
                                                                      TO FILE UNDER SEAL
                                                                    CV 85-4544-DMG (AGRX)
Case 2:85-cv-04544-DMG-AGR Document 763 Filed 04/09/20 Page 4 of 9 Page ID #:36369



     1
     2     APPLICATION FOR LEAVE TO FILE UNDER SEAL SUPPLEMENTAL
     3        EXHIBIT SUBMITTED IN SUPPORT OF PLAINTIFFS’ REPLY TO
     4        DEFENDANTS’ OPPOSITION TO EX PARTE APPLICATION FOR
     5   TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE
     6                             PRELIMINARY INJUNCTION
     7         Plaintiffs submit this unopposed Application seeking leave from the Court to
     8   file under seal the following Supplemental Exhibit in support of their Reply to
     9   Defendants’ Opposition to Ex Parte Application for Temporary Restraining Order
    10   and Order to Show Cause Re Preliminary Injunction.
    11
    12      Exhibit              Exhibit Title                Information Plaintiffs Seek to
             Letter                                                       Seal
    13    Supplemental Exhibit A to the Supplemental         Class Members’ Names
    14      Exhibit P  Declaration of Shalyn Fluharty        Class Members’ Parents’ Names
                                                             Class Members’ Identifying
    15                                                       Information
    16                                                       Class Members’ Sponsors
                                                             Names and Contact Information
    17
    18
               Plaintiffs submit concurrently with this application the declaration of Leecia
    19
         Welch, a proposed order, and Supplemental Exhibit P.
    20
               Supplemental Exhibit P includes:
    21
                  • the full names of Class Members,
    22
                  • their alien registration numbers, and
    23
                  • the names and contact information of their parents, other relatives and
    24
                     sponsors.
    25
         See Welch Decl. ¶ 2.
    26
               These individual Class Members are minors in the immigration detention
    27
         custody of ICE residing at the South Texas Family Residential Center. Supplemental
    28

                                                   1                       APPLICATION FOR LEAVE
                                                                               TO FILE UNDER SEAL
                                                                             CV 85-4544-DMG (AGRX)
Case 2:85-cv-04544-DMG-AGR Document 763 Filed 04/09/20 Page 5 of 9 Page ID #:36370



     1   Exhibit P implicates a number of private interests for the individual Class Members
     2   who are identified in the document. These youth have an interest in maintaining their
     3   privacy while in immigration custody and in their private identifying information and
     4   contact information.
     5                                   LEGAL STANDARD
     6        Because the public generally has a “right to inspect and copy public records and
     7 documents, including judicial records and documents,” there is “a strong presumption
     8 in favor of access to court records.” Ctr. for Auto Safety v. Chrysler Grp., LLC, 809

     9 F.3d 1092, 1096 (9th Cir. 2016) (internal quotation marks and citations omitted).
    10 Accordingly, “a court may seal records only when it finds a compelling reason and
    11 articulate[s] the factual basis for its ruling, without relying on hypothesis or
    12 conjecture.” Id. at 1096-97. Under this standard, the “party seeking to seal a judicial
    13 record then bears the burden of . . . articulat[ing] compelling reasons supported by
    14 specific factual findings . . . that outweigh the general history of access and the public
    15 policies favoring disclosure, such as the public interest in understanding the judicial
    16 process.” Kamakana v. City & Cnty. of Honolulu, 447 F.3d 1172, 1178-79 (9th Cir.
    17 2006) (internal quotation marks and citations omitted). The court must
    18 “conscientiously balance[] the competing interests of the public and the party who
    19 seeks to keep certain judicial records secret.” Id. at 1179 (internal quotation marks
    20 and citations omitted).
    21                                        ARGUMENT
    22         There are compelling reasons to seal the document that Plaintiffs seek to
    23   protect from public disclosure. This document contains personally identifying
    24   information of the individual Class Members, and disclosure of this information
    25   could cause them harm.
    26         Supplemental Exhibit P contains individually identifying information regarding
    27   the Class Members’ immigration detention, including their alien registration
    28   numbers. Federal law and policy maintain personally identifying information related
                                                     2                       APPLICATION FOR LEAVE
                                                                                 TO FILE UNDER SEAL
                                                                               CV 85-4544-DMG (AGRX)
Case 2:85-cv-04544-DMG-AGR Document 763 Filed 04/09/20 Page 6 of 9 Page ID #:36371



     1   to such matters as confidential, particularly for minors in federal immigration
     2   custody. See, e.g., 8 C.F.R. § 236.6 (prohibiting release of “the name of, or other
     3   information relating, to” immigration detainees); 8 C.F.R. § 208.6 (maintaining
     4   confidentiality of asylum applications and related records). The U.S. Department of
     5   Health and Human Services maintains self-described “strong policies . . . to ensure
     6   the privacy and safety of unaccompanied alien children by maintaining the
     7   confidentiality of their personal information.” U.S. Dept. of Health & Human
     8   Services, Unaccompanied Alien Children Released to Sponsors by State (June 30,
     9   2017), https://www.acf.hhs.gov/orr/resource/unaccompanied-alien-children-released-
    10   to-sponsors-by-state (last accessed March 22, 2018). It explains, “These children
    11   may have histories of abuse,” “may be seeking safety from threats of violence,” or
    12   “may have been trafficked or smuggled.” Id. Accordingly, the agency has
    13   recognized that it “cannot release information about individual children that could
    14   compromise the child’s location or identity.” Id.
    15         To protect the Class Members’ identities effectively, it is also necessary to
    16   protect the names and identifying information, such as the names and contact
    17   information, of their parents, other family members, and potential sponsors.
    18   Identification of those individuals could lead easily to the identification of the Class
    19   Members.
    20         Plaintiffs seek only a limited sealing order that permits them to file this single
    21   exhibit under seal. The supplemental declaration explaining the information will be
    22   filed in the public record. Accordingly, filing this Exhibit under seal is the least
    23   restrictive method of ensuring Class members’ and their family members’ privacy
    24   while permitting the public access to the maximum amount of information.
    25
    26
    27
    28

                                                     3                       APPLICATION FOR LEAVE
                                                                                 TO FILE UNDER SEAL
                                                                               CV 85-4544-DMG (AGRX)
Case 2:85-cv-04544-DMG-AGR Document 763 Filed 04/09/20 Page 7 of 9 Page ID #:36372



     1                                      CONCLUSION
     2         For the reasons set forth above, Plaintiffs respectfully request leave to file
     3   under seal the Supplemental Exhibit P.
     4

     5
     6
     7
     8

     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                     4                       APPLICATION FOR LEAVE
                                                                                 TO FILE UNDER SEAL
                                                                               CV 85-4544-DMG (AGRX)
Case 2:85-cv-04544-DMG-AGR Document 763 Filed 04/09/20 Page 8 of 9 Page ID #:36373



     1   Dated: April 9, 2020                     Respectfully submitted,
     2
                                                  CENTER FOR HUMAN RIGHTS AND
     3                                            CONSTITUTIONAL LAW
     4                                            Peter A. Schey
                                                  Carlos R. Holguin
     5
     6                                            UNIVERSITY OF CALIFORNIA DAVIS
                                                  SCHOOL OF LAW
     7                                            Immigration Law Clinic
     8                                            Holly S. Cooper
     9                                            NATIONAL CENTER FOR YOUTH
    10                                            LAW
                                                  Leecia Welch
    11                                            Neha Desai
    12                                            Poonam Juneja
                                                  Freya Pitts
    13
    14                                            USF SCHOOL OF LAW IMMIGRATION
                                                  CLINIC
    15                                            Bill Ong Hing
    16
                                                  LA RAZA CENTRO LEGAL, INC.
    17                                            Stephen Rosenbaum
    18
    19                                            THE LAW FOUNDATION OF SILICON
    20                                            VALLEY
                                                  Jennifer Kelleher Cloyd
    21                                            Katherine H. Manning
    22                                            Annette Kirkham

    23
                                                  Of counsel:
    24
                                                  ALDEA - THE PEOPLE’S JUSTICE
    25                                            CENTER
                                                  Bridget Cambria
    26
    27                                             /s/
    28
                                                  Leecia Welch

                                              5                        APPLICATION FOR LEAVE
                                                                           TO FILE UNDER SEAL
                                                                         CV 85-4544-DMG (AGRX)
Case 2:85-cv-04544-DMG-AGR Document 763 Filed 04/09/20 Page 9 of 9 Page ID #:36374



     1                             CERTIFICATE OF SERVICE
     2         I hereby certify that on April 9, 2020, I caused a copy of Plaintiffs’ Application
     3   for Leave to File Under Seal Supplemental Exhibit Submitted in Support of
     4   Plaintiffs’ Reply to Defendants’ Opposition to Ex Parte Application for Temporary
     5   Restraining Order and Order to Show Cause Re Preliminary Injunction, the
     6   accompanying Declaration in Support of the Application, and the document to be
     7   sealed to be served by email to the following counsel listed below:
     8
         August E. Flentje
     9    august.flentje@usdoj.gov
    10   Sarah B. Fabian,
          sarah.b.fabian@usdoj.gov
    11   William C. Silvis,
    12    william.silvis@usdoj.gov
         Nicole N. Murley
    13     Nicole.murley@usdoj.gov
    14
       Civil Division – Office of Immigration
    15 Litigation
    16 US Department of Justice
    17
         Dated: April 9, 2020
    18                                                      /s/ Leecia Welch
    19                                                     Leecia Welch
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                                           CERTIFICATE OF SERVICE
                                                    1                     CV 85-4544-DMG (AGRX)
